Citation Nr: 1045705	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  06-28 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an eye disorder, 
inclusive of 
refractive error with presbyopia, to include as secondary to 
service-connected diabetes mellitus.  

2.  Entitlement to service connection for peripheral neuropathy 
of the right upper extremity, to include as secondary to service-
connected diabetes mellitus.  

3.  Entitlement to service connection for peripheral neuropathy 
of the left upper extremity, to include as secondary to service-
connected diabetes mellitus.  

4.  Entitlement to an initial compensable rating for peripheral 
vascular disease of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in August 2005 by the 
VARO in Houston, Texas, granting entitlement to service 
connection for peripheral vascular disease of the right lower 
extremity and assigning a 0 percent evaluation therefor.  In 
addition, the RO denied entitlement to service connection for 
peripheral neuropathy of each upper extremity and for refractive 
error with presbyopia, to include as due to service-connected 
diabetes mellitus.  

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in March 2010.  A transcript 
of that proceeding is of record.  

Notice is taken by the Board that the Veteran's VA compensation 
application filed in March 2005, which initiated the instant 
matter, did not specifically raise the question of entitlement to 
service connection for an eye disorder.  Rather, that matter was 
initiated by the RO as a result of a diagnosis of refractive 
error with presbyopia on a VA eye examination in July 2005, 
notwithstanding a separate VA examination, also performed in July 
2005, identifying a diagnosis of blurry vision and a medical 
opinion linking same to the Veteran's diabetes mellitus.  The 
record otherwise outlines eye-related diagnoses of cataracts and 
a narrow occluded angle, the latter of which was noted by a 
private examiner in April 2006 to require a laser iridectomy.  On 
the basis of the foregoing, the Board has expanded the issue from 
that of service connection for refractive error, to include 
presbyopia, to that of a bilateral eye disorder.  Such matter is 
further addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the VA's Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a showing of 
current disability involving peripheral neuropathy of either 
upper extremity.  

2.  From March 18, 2005, to the present, the Veteran's peripheral 
vascular disease of his right lower extremity is shown to have 
been manifested by persistent edema incompletely relieved by 
elevation of the extremity, but without stasis pigmentation, 
eczema, ulceration, massive board-like edema, or constant pain at 
rest.  

3.  The rating criteria for evaluation of the Veteran's 
peripheral vascular disease of his right lower extremity, 
providing a 20 percent rating for persistent edema that is not 
completely relieved by elevation, reasonably describe the 
Veteran's disability level and associated manifestations.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right upper extremity was not 
incurred in or aggravated by service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Peripheral neuropathy of the left upper extremity was not 
incurred in or aggravated by service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

3.  From March 18, 2005, to the present, the criteria for the 
assignment of an initial rating of 20 percent, but none higher, 
for peripheral vascular disease of the right lower extremity have 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.104, 
Diagnostic Code 7120 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's duties to notify 
and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  The notification obligation in this case was 
accomplished by way of the RO's letter, dated in December 2007, 
to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
full VCAA notice was provided to the appellant only subsequent to 
the RO's initial adjudicatory actions entered in August 2005.  
However, at least in terms of the claim for initial rating, such 
is a downstream issue from that of service connection and further 
VCAA notice as to downstream matters is not required.  VAOPGCPREC 
8-2003 (Dec. 22, 2003); see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  Notice, too, is taken that following the 
issuance of the VCAA letter in December 2007, supplemental 
statements of the case were issued by the RO in January 2008 and 
September 2009.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in the 
form of a supplemental statement of the case to cure timing of a 
notification defect).  It is also noted by the Board that the 
question of secondary service connection was not fully addressed 
by the RO in its development of the Veteran's claims for service 
connection for peripheral neuropathy, to include provision of the 
applicable regulation in any decisional document; however, given 
the fact that the record preponderates against a finding of 
current disability, the failure to adjudicate fully the question 
of secondary service connection for peripheral neuropathy is but 
harmless error.  In light of the foregoing, and in the absence of 
any allegation of prejudice by or on behalf of the Veteran, the 
Board cannot conclude that any defect in the timing or substance 
of the notice provided affected the essential fairness of the 
adjudication, with resulting prejudice to the Veteran.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide the claims herein 
addressed on their merits, and has not argued that any error or 
deficiency in the accomplishment of the duties to notify and 
assist has prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  

The record indicates that the Veteran has been provided two VA 
medical examinations in order to evaluate the nature and severity 
of his peripheral vascular disease of the right leg, in addition 
to a separate VA examination undertaken in order to discern the 
presence of any peripheral neuropathy of each upper extremity.  
The reports from these examinations are found to be sufficiently 
detailed as to permit fair and equitable consideration of the 
merits each issue presented.  No objection as to the conduct of 
that examination or the opinion provided is voiced by the 
Veteran, although he contends that he has loss of strength of 
each arm and cannot understand why the VA fee-basis examiner 
failed to diagnose peripheral neuropathy.  On that basis, further 
development action relative to the disabilities herein at issue 
is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. § 3.103(c)(2) requires that the person who conducts a 
hearing fulfill two duties to comply with the above regulation.  
These duties consist of (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that may 
have been overlooked. Here, during the hearing, the Acting 
Veterans Law Judge (AVLJ) noted the basis of the prior 
determination and noted the element of the claims that were 
lacking to substantiate the claim(s) for benefits.  The AVLJ 
specifically noted the issues on appeal and sought to identify 
any pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claim(s).  The representative specifically 
asked the Veteran about any treatment of the Veteran's 
disability, as well as the current symptoms associated with same 
and its effect on his day-to-day functioning.

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claims for benefits.  As such, the 
Board finds that, consistent with Bryant, the AVLJ complied with 
the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any 
error in notice provided during the Veteran's hearing constitutes 
harmless error.

In view of the forgoing, the Board finds that VA has 
substantially satisfied its duties to notify and assist under the 
governing law and regulations.  



Merits of the Claims for Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the appellant suffers from disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury or disease in 
line of duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, certain chronic 
diseases, such as an organic disease of the nervous system, may 
be presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may be presumed for residuals of Agent Orange 
exposure by showing two elements.  First, a veteran must show 
that he served in the Republic of Vietnam during the Vietnam era. 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, a veteran 
must be diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), which as pertinent here entails acute or 
subacute peripheral neuropathy, during the applicable time 
period.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Such 
list was expanded as of August 31, 2010, to include other 
diseases, none of which has a bearing on the issues in the 
instant appeal.  See 75 Fed. Reg.  53202 (2010).  

Notwithstanding the foregoing presumption provisions, which arose 
out of the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-4, 
§ 2, 105 Stat. 11 (1991), the United States Court of Appeals for 
the Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom; 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 
S. Ct. 1171 (1998); see Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997) (specific applicability in Agent Orange cases).  Thus, 
presumption is not the sole method for showing causation.

Service connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  There is a 
current disability for VA purposes when an appellant is shown to 
have that disability at the time his or her claim was filed or 
during the pendency of that claim, even if that disability 
subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 
(2007).  Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury and secondary service 
connection may be found where a service-connected disability 
aggravates another condition (i.e., there is an additional 
increment of disability of the other condition which is 
proximately due to or the result of a service- connected 
disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment 
to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted, 
which essentially codifies Allen by adding language that requires 
that a baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence created 
before the onset of aggravation.  See 71 Fed. Reg. 52744 (2006).

38 U.S.C.A. § 1154(b) provides that, in the case of a veteran who 
engaged in combat with the enemy during a period of war, as is 
the case here, and the claimed disease or injury is combat-
related, lay evidence of in-service incurrence or aggravation of 
a disease or injury shall be accepted if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such incurrence or 
aggravation during service.  In this instance, the Veteran 
alleges and record denotes combat service, but he does not 
contend that his peripheral neuropathy of the upper extremities 
is of combat origin.  Notice is taken, too, that 38 U.S.C.A. 
§ 1154(b) does not address the questions of the existence of a 
present disability or of a nexus between such disability and 
service, both of which are required for a grant of service 
connection.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996).

The Veteran alleges that he has developed peripheral neuropathy 
of each upper extremity as a result of inservice herbicide 
exposure and he provides testimony, both written and oral, that 
his arms "go to sleep" and exhibit diminished muscle strength, 
in addition to arm numbness and occasional tingling.  In the 
alternative, he alleges that the disorder in question is 
secondary to service-connected diabetes mellitus.  The Veteran is 
competent to testify as to what comes to him through his senses 
and, in this instance, his complaints of what he has observed and 
felt are within such bounds.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  Such evidence is not inherently incredible, but 
is nevertheless outweighed by the other evidence on file denoting 
no current or former disability involving peripheral neuropathy 
of either upper extremity.  

Evidence contraindicating entitlement includes service treatment 
records and outpatient medical records compiled by VA and non-VA 
health providers during postservice years which in no way 
identify complaints or findings involving peripheral neuropathy 
of either upper extremity.  No pertinent complaints or findings 
are demonstrated in private medical records compiled during 
postservice years by the Veteran's treating physician, or on the 
occasion of the initial postservice VA medical examination in 
July 2005, or by any other medical evidence developed 
postservice.  No diagnosis involving peripheral neuropathy of 
either upper extremity is demonstrated in service or thereafter 
and the Veteran, himself, acknowledges that no medical 
professional has ever diagnosed the disorder at issue.  

A showing of current disability is, as noted above, a 
prerequisite for a grant of service connection, and in this case, 
the evidence indicating no current disablement involving 
peripheral neuropathy of either upper extremity outweighs the 
competent and credible account of the Veteran as to its 
existence.  As a preponderance of the evidence is against a 
showing of current disability, there can be no valid claim. Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  Accordingly, service connection for peripheral 
neuropathy of either upper extremity is not warranted either on 
the basis of direct incurrence or on a secondary basis.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the Veteran's 
claims for service connection for peripheral neuropathy of either 
upper extremity must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Merits of the Claim for Initial Rating for Peripheral Vascular 
Disease, Right Leg

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate DCs identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and there 
must be emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1.  Examination reports are 
to be interpreted in light of the whole recorded history, and 
each disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2.  Where there 
is a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating. Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2009).  Both the use of 
manifestations not resulting from service-connected disease or 
injury in establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different diagnoses 
are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 
(1994).

The record reflects that service connection for peripheral 
vascular disease of the right lower extremity, secondary to 
diabetes mellitus, was established by RO action in August 2005, 
at which time a 0 percent schedular evaluation was assigned 
therefor under DC 7114, effective from March 18, 2005.  A timely 
appeal as to the RO's action in August 2005 was initiated and 
perfected within the time limits prescribed by law, and therefore 
the holding in Fenderson v. West, 12 Vet. App. 119 (1999) (at the 
time of initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts found) 
is for application.

The Veteran alleges that he is bothered by daily pain and 
swelling of his right leg and that those manifestations adversely 
impact his ability to walk and to wear steel-toed boots as 
required by his job as a construction supervisor.  

Under DC 7114 for arteriolosclerosis obliterans, a 20 percent 
rating is for application when there is claudication (limping) on 
walking more than 100 yards, and: diminished peripheral pulses or 
ankle/brachial index of 0.9 or less.  A 40 percent rating is for 
application when there is claudication on walking between 25 and 
100 yards on a level grade at two miles per hour, and; trophic 
changes (thin skin, absence of hair, dystrophic nails) or 
ankle/brachial index of 0.7 or less.  A 60 percent rating is for 
application when there is claudication on walking between less 
than 25 yards on a level grade at two miles per hour, and; either 
persistent coldness of the extremity or ankle/brachial index of 
0.7 or less.  A 100 percent rating is for application when there 
is ischemic limb pain at rest, and; either deep ischemic ulcers 
or ankle/brachial index of 0.4 or less.  Note (1) following DC 
7114 defines the ankle/brachial index as the ration of the 
systolic blood pressure at the ankle (determined by Doppler 
study) divided by the simultaneous brachial artery systolic blood 
pressure.  The normal index is 1.0 or greater.  

Medical evidence developed to date, inclusive of reports of VA 
medical examinations in July 2005 and December 2007, fails to 
demonstrate entitlement of the Veteran to the minimum compensable 
evaluation under DC 7114, there being no showing of claudication 
on walking more than 100 years and diminished peripheral pulses 
or an ankle/brachial index of 0.9 or less.  In fact, the more 
recent VA medical evaluation failed to identify the existence of 
peripheral vascular disease as set forth in DC 7114.  

That notwithstanding, the record delineates the existence of 
significant varicosities of the Veteran's right leg which are 
part and parcel of the disability for which service connection 
has been established and for which rating under DC 7120 is 
appropriate.  In this regard, it is shown that a VA examination 
in July 2005 revealed indicia of peripheral vascular disease 
which the physician-examiner specifically found to entail lower 
extremity swelling and varicose veins.  At that time, objective 
evaluation showed atrophic skin changes with absence of hair, in 
addition to varicose vein at the back of the right knee.  Two-
plus pitting edema of the right calf was present, as were 
diminished peripheral pulses of the right lower extremity.  More 
recent VA examination in December 2007 identified moderately 
severe varicosities of the right great saphenous system, with 
four to five plus pitting edema of the right lower extremity and 
good peripheral pulses.  Severe varicosities from the mid-thigh 
of the great saphenous system and large varices all the way down 
to the right ankle were present.  Evidence of an inflammatory 
reaction was noted to be absent.  

Under DC 7120 for evaluation of varicose veins, a noncompensable 
rating is warranted for asymptomatic palpable or visible varicose 
veins.  A 10 percent rating is warranted for intermittent edema 
of the extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of the 
extremity or by compression hosiery.  A 20 percent rating is 
warranted for persistent edema that is incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating is warranted for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
warranted for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration. Finally, a 100 
percent rating is assigned for massive board-like edema with 
constant pain at rest. 38 C.F.R. § 4.104, DC 7120.

Massive-board like swelling is not indicated, nor is it shown 
that ulceration, stasis pigmentation, or eczema is present.  The 
disability in question is nevertheless manifested by persistent 
edema that is incompletely relieved by elevation and for which a 
20 percent rating, but none greater, is found to be for 
assignment throughout the appeal period from March 18, 2005, to 
the present.  Fenderson, supra.  

Lastly, consideration of whether the Veteran is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is necessary.  
First, the Board must determine if the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
To do this, the Board or the RO must determine if the criteria 
found in the rating schedule reasonably describe the claimant's 
disability level and symptomatology.  If this is the case, the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral for extraschedular consideration is 
required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008)

If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture exhibits 
other related factors, such as marked interference with 
employment and frequent periods of hospitalization.  If the Board 
determines that the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and the 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization, the case must be referred for completion of the 
third step--to determine whether, to accord justice, an 
extraschedular rating must be assigned.  Id.  

In this instance, the Veteran's disability is clearly accounted 
for under DC 7120, inclusive of his complaints of pain and 
swelling of the affected leg and the resulting occupational 
impairment.  The initial schedular evaluation herein assigned 
contemplates the existence of persistent edema and the 
corresponding industrial impairment associated therewith.  See 
also 38 C.F.R. §§ 4.1, 4.10.  Consequently, the Board finds that 
DC 7120 adequately describes the Veteran's disability and its 
symptoms and otherwise fully compensates him for his current 
disability level.  To that end, the Board concludes that referral 
for consideration of an extraschedular rating is unnecessary.  

In all, the Board concludes that the record supports the 
assignment of an initial rating of 20 percent, but none higher, 
for peripheral vascular disease of the right lower extremity for 
the period from March 18, 2005, to the present.  


ORDER

Service connection for peripheral neuropathy of the right upper 
extremity, to include as secondary to service-connected diabetes 
mellitus, is denied.  

Service connection for peripheral neuropathy of the left upper 
extremity, to include as secondary to service-connected diabetes 
mellitus, is denied.  

An initial rating of 20 percent, but none higher, for peripheral 
vascular disease of the right lower extremity is assigned from 
March 18, 2005, to the present, subject to those provisions 
governing the payment of monetary benefits.  


REMAND

In connection with the Veteran's claim for service connection for 
an eye disorder, inclusive of refractive error with presbyopia, 
to include as secondary to service-connected diabetes mellitus, 
the record reflects that the RO denied such claim on the basis 
that the Veteran's refractive error with presbyopia was 
considered to be a congenital or developmental defect for which 
service connection was not in order.  

The Veteran indicates that the VA fee-basis examiner in July 2005 
instructed him, contrary to the notations with the examination 
report, that his eye disorder was in fact related to his service-
connected diabetes mellitus.  The Veteran himself attributes his 
eye disorder, as manifested by diminished visual acuity and, 
particularly, poor night vision, to his inservice herbicide 
exposure and his diabetes mellitus.  

Preliminary review of the record indicates that a VA fee-basis 
eye examination in July 2005 disclosed the presence of refractive 
error with presbyopia involving subjective factors of decreased 
vision both near and far and objective indications of decreased 
visual acuity correctable with glasses.  Also shown were early 
cataracts, which in the opinion of the examiner were not visually 
significant or secondary to diabetes mellitus.  No opinion was 
offered as to the aggravation of the Veteran's cataracts by 
service-connected diabetes mellitus.  Moreover, a separate VA 
examination, also conducted in July 2005 by another fee-basis 
physician culminated in entry of a sole diagnosis of blurry 
vision and an opinion by that physician that the Veteran's blurry 
vision was at least as likely as not a complication of his 
diabetes mellitus.  

Given that there is conflicting evidence as to the existence of 
an acquired eye disorder and its etiology, and inasmuch as the 
question of aggravation under Allen has not been fully developed 
either from a medical standpoint or procedurally with citation 
and/or adjudication under 38 C.F.R. § 3.310, remand of this 
portion of the appeal is required for additional development 
actions.  See 38 C.F.R. § 19.9 (2010).   

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  Obtain pertinent VA treatment reports, 
not already of record, for inclusion in the 
Veteran's VA claims folder.  

2.  Thereafter, afford the Veteran a VA 
eye examination by a medical professional 
who has not previously examined or treated 
him, for the purpose of ascertaining 
whether any eye disorder is present, 
whether such disorder is of an acquired or 
congenial/developmental etiology, and what 
relationship, if any, it has to service-
connected diabetes mellitus.  That 
examination should include a detailed 
medical history, physical examination, and 
any diagnostic tests deemed necessary.  
All eye-related diagnoses should be set 
forth.  The Veteran's VA claims folder 
should be furnished to the examiner for 
use in the study of this case and the 
report of such examination should reflect 
whether in fact the claims folder was 
provided and reviewed.

Opinions as to each of the following are 
requested:  

(a)  Are each of Veteran's diagnosed eye 
disorders, if any, of a 
congenital/developmental origin or of an 
acquired type?

(b)  Is it at least as likely as not (50 
percent or greater degree of probability) 
that any congenital or developmental eye 
disorder underwent inservice aggravation 
as a result of superimposed disease or 
injury?

(c)  Is it at least as likely as not (50 
percent or greater degree of probability) 
that any acquired eye disorder began during 
service or is causally linked to any 
incident of service, including exposure to 
herbicides?

(d)  Is it at least as likely as not (50 
percent or greater degree of probability) 
that any acquired eye disorder was caused 
or aggravated by service-connected 
diabetes mellitus?  

The examiner is advised that the term as 
likely as not does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

The examiner is further advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

The examiner is also requested to provide 
a rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate and the reasons why.  

3.  Lastly, readjudicate the issue of the 
Veteran's entitlement to direct and 
secondary service connection for an eye 
disorder based on all pertinent evidence 
and governing laws and regulations, 
including 38 C.F.R. § 3.310 and its October 
2006 amendment.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further review.  

The Veteran need take no action until otherwise notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn regarding 
the final disposition of the claim in question as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


